This action was brought by plaintiff and appellant in the district court of Park county to enjoin the sale of bonds of school district No. 4 of said county in the amount of $325,000. The trial court sustained defendants' demurrer to the complaint and motion to quash the order to show cause, and entered judgment of dismissal of the action.
The facts. School district No. 4 of Park county is a second class school district regularly organized under the laws of Montana. Park county high school district is a high school district *Page 321 
regularly organized under the laws of said state. The exterior boundaries of school district No. 4 (hereinafter designated as the school district) lie entirely within the boundaries of the Park county high school district (hereinafter referred to as the high school district) and the territory which comprises the school district is a part of that which comprises the high school district. Defendants in the action are the school district, its clerk and the members of its board of trustees. The qualified electors of the school district, by majority vote, have authorized the board of trustees of the school district to issue the bonds in question for the purpose of erecting a new elementary school building and to build an addition to a school in said district. The board of trustees has sold the bonds and contracted to deliver them to the purchaser on or before July 1, 1947. It is conceded that said board will, unless restrained by injunction, proceed to execute and deliver the bonds in question and that as a result thereof the plaintiff's property will be subject to a tax to pay the principal and interest of said bonds.
The assessed value of the property lying within and taxable by the school district is $11,754,542, and three per cent of that valuation is $352,636. The school district has no outstanding indebtedness of any kind. The high school district has an outstanding bonded indebtedness of $99,000. The taxable value of the property lying within and taxable by the school district comprises 59% of the taxable value of the property within the high school district. It is therefore apparent that if, in computing the amount of bonds which may legally be issued by the school district under the 3% constitutional limitation hereinafter considered, it is not necessary to take into consideration any part of the $99,000 indebtedness of the high school district, then the proposed school district bond issue will not exceed the constitutional debt limit. If, however, 59% of the outstanding indebtedness of the high school districtmust be apportioned to the school district, such apportionment will amount to $58,410 and if bonds of the school district are issued in the amount of $325,000, such *Page 322 
bonds when added to the school district's proportionate share of the indebtedness of the high school district ($325,000 plus $58,410) will exceed the constitutional debt limit by the sum of $30,774.
The sole question for determination on this appeal, therefore, is whether the indebtedness of the high school district must be considered in computing the debt limit of the school district.
The law. Section 6 of Article XIII of the Constitution of Montana reads in part as follows: "No * * * school district shall be allowed to become indebted in any manner or for any purpose to an amount, including existing indebtedness, in the aggregate exceeding three (3) per centum of the value of the taxable property therein, to be ascertained by the last assessment for state and county taxes previous to the incurring of such indebtedness, and all bonds or obligations in excess of such amount given by or on behalf of such * * * school district shall be void."
Chapter 275 of the Laws of the 30th legislative assembly of Montana of 1947, provides that to effectuate the purposes of the Act (a program of public works for the construction of high school buildings etc.) "in all counties having a high school, or high schools, a commission consisting of the county commissioners and the county superintendent of schools shall at the request of any high school board of trustees in the county, divide the county into high school districts for the purpose of this act, after hearing."
Provision is made for a meeting of the commissioners and for a public hearing on the requested division of the county into high school districts.
Section 3 of the Act reads as follows: "Each high school district created under this chapter shall be a corporation separate from the common school districts included therein. The boards of trustees of high school districts established under this act are hereby vested with the power and authority to issue and negotiate bonds on the credit of the high school districts in conformity with and for any one or more of the purposes provided in *Page 323 
Section 1224.1, Revised Codes of Montana, 1935, and Amendments thereof, and to the full amount permitted by Section 6 of Article XIII of the State Constitution irrespective of the debt of thecommon school districts." (Emphasis ours.)
It will be seen from the foregoing portion of Chapter 275, Laws of 1947, that it makes provision for the division of counties having a high school or high schools into high school districts, each of which districts is a corporation separate from the common school districts included therein. The act authorizes each of these high school districts as well as those created under sections 1301.1 to 1301.6, Revised Codes of Montana 1935, as amended, to issue bonds under section 1224.1, Revised Codes, "to the full amount permitted by Section 6 of Article XIII of the State Constitution irrespective of the debt of the common school districts."
Chapter 275, Session Laws of 1947, makes no change in the existing law with respect to the issuance of bonds by schooldistricts. So far as the 1947 Act is concerned the limitation on the amount of bonds which school districts may issue still remains as fixed by section 1224.2, Revised Codes of Montana, 1935, namely, "3% of the value of the taxable property therein," which is the same limitation fixed by section 6 of Article XIII of the Montana Constitution. The case at bar does not involve the issuance of bonds by a high school district, hence the provisions of section 3 of Chapter 275, which pertain only to bond issues by high school districts, are not controlling in the present action. What is controlling in the case at bar is the effect of section 6 of Article XIII of the Constitution of Montana as applied to bond issues by school districts."
As a preliminary approach to the question presented on this[1]  appeal it should be borne in mind that this court has held that the rule of strict construction must be applied to the constitutional provision in question and any doubt as to the existence of the power sought to be exercised must be resolved against the right of a city to contract indebtedness. Palmer v. City of Helena, 19 Mont. 61, 68, 47 P. 209; State ex rel. Helena W. *Page 324 
W. Co. v. City of Helena, 24 Mont. 521, 537, 63 P. 99, 55 L.R.A. 336, 81 Am. St. Rep. 453; Butler v. Andrus, 35 Mont. 575,583, 90 P. 785, 787. The same principle of law, of course, applies to a school district. However the rule of strict construction and the principle of denial of power in the case of doubt as to its existence do not forbid us to examine the Constitution to determine whether the rule against the exercise of power is properly invoked.
Also we should not lose sight of the equally cogent and[2]  well-established rule that the constitutionality of a statute will be upheld if possible and that a statute will not be declared unconstitutional unless clearly so or so beyond a reasonable doubt. Mullholland v. Ayers, 109 Mont. 558, 567,99 P.2d 234; State v. Cunningham, 39 Mont. 197, 103 P. 497, 18 Ann. Cas. 705; Spratt v. Helena Power Transmission Co.,37 Mont. 60, 94 P. 631; Hill v. Rae, 52 Mont. 378, 158 P. 826, L.R.A. 1917A, 495, Ann. Cas. 1917E, 210; Hilger v. Moore,56 Mont. 146, 182 P. 477, and many similar Montana cases cited in vol. 3, Mont. Dig., Constitutional Law, West Reporter 48, page 445.
The question as to the effect upon constitutional debt limits of the existence of separate political units with identical or overlapping boundaries is considered in an exhaustive case note in 94 A.L.R. beginning at page 818, following the Illinois case of Board of Education v. Upham, 357 Ill. 263, 191 N.E. 876, in which the Illinois Supreme Court held that each of several corporations may contract corporate indebtedness up to its constitutional limitation without reference to the indebtedness of any other corporation embraced wholly or in part within its territory and that in determining whether the debt limit will be exceeded in issuing bonds of a school district, the indebtedness of a city having the same territorial limits as the district is not to be taken into account.
The author of this case note states the general rule supported by numerous authorities when the boundaries of separate political units are identical as follows: "The general rule is that in *Page 325 
applying constitutional or statutory debt limit provisions to separate and distinct political units with identical boundaries, exercising different functions, only the indebtedness of the political unit in question can be considered and the debts of the other independent political units should be excluded."
In the case at bar the boundaries of the high school district are not identical with the boundaries of the school district since the exterior boundaries of the latter lie entirely within the boundaries of the former. We therefore think it unnecessary to consider the rule above announced further than to note that the rule is the same in the case of political units havingidentical boundaries as in the case of those havingoverlapping boundaries.
In the case of political subdivisions having overlapping boundaries the rule is stated by the above author as follows: "In most of the cases involving the question the same rule has been applied in the case of overlapping boundaries as in the case of identical boundaries so that in determining the debt limit of a political unit as prescribed in the constitutional or statutory provision applicable thereto, the indebtedness of another separate and independent political unit which embraces part of or more than the territory of the former unit, is not to be taken into consideration." 94 A.L.R. 824.
The following cases arising under constitutional provisions similar to ours support the rule above stated with respect to political subdivisions having overlapping boundaries:
Fiedler v. Eckfeldt, 335 Ill. 11, 166 N.E. 504, 512. This case was decided under a constitutional provision identical with ours except that the limit of the indebtedness was 5% of the taxable property in the district instead of 3%. Const. of Illinois, Art. IX, sec. 12, Smith-Hurd Stats. In that case the court held that the indebtedness of a school district which made up Bloom township high school district need not be considered in determining the limitation of indebtedness of Bloom township high school district. After a full discussion of the issues involved the court said: "The constitutional limitation invoked in this case *Page 326 
is not that no part of the territory of a school district shall become liable for an indebtedness to an amount, including existing indebtedness, in the aggregate exceeding 5 per centum on the value of the taxable property therein, but is that no school district shall be allowed to become indebted to such an amount. * * * The high school district is a district separate from any of the school districts, whose territory is included in whole or in part within the high school district. The bonds, when issued, will be the obligations of the high school districts,only and not of any of the other districts." (Emphasis supplied.)
Wilson v. Board of Trustees of Sanitary District, 133 Ill. 443,27 N.E. 203, 210. Held that a constitutional provision identical with ours (except for 5% limit instead of 3%) did not affect a sanitary district as to the amount of indebtedness it may incur by reason of the indebtedness of other municipal corporations covering part of its territory. In commenting on the constitutional provision the court said: "It would be difficult to employ language making it plainer that the prohibition is on each corporation singly, and not upon two or more in the aggregate."
Fall v. Read, 194 Ky. 135, 238 S.W. 177. Held that a constitutional provision similar to ours did not require that the outstanding indebtedness of a city be considered in ascertaining the indebtedness of a grade school district of which the city constituted a part.
Straw v. Harris, 54 Or. 424, 103 P. 777, 781. This case involved the constitutionality of the incorporation of the Port of Coos Bay for the improvement of navigation and the effect of including within its boundaries four incorporated towns. While the facts differ from those in the case at bar, the court's comments on the provisions of the Oregon Constitution limiting the debt-contracting powers of counties and cities are pertinent to our present case.. "The right to form the larger municipalities must of necessity carry with it the power to include those more limited in territory regardless of the proportionate increase in *Page 327 
the indebtedness and taxation to follow that may necessarily accrue to the included towns by reason thereof. The limitation placed upon the corporations enumerated applies only to each standing as a separate and distinct political division, and not to another and larger municipality of which they may form but an integral part."
McQuillin on Municipal Corporations, 2nd Ed., section 2373 (sec. 2214, 1st Ed.), states the law as follows: "The constitutional limitation concerning corporate indebtedness usually applies to each municipal corporation separately and where one corporation embraces in part the same territory as another or others, each may contract a corporate indebtedness up to the constitutional limit without reference to any other corporation embraced wholly or in part within its area unless the contrary is expressed in the Constitution." The author cites a number of supporting authorities of which the following are representative: People v. Honeywell, 258 Ill. 319, 101 N.E. 571,572, involving indebtedness of a drainage district partly within the limits of the city of Hoppeston. The court said: "This court held that the constitutional limitation upon the extent of corporate indebtedness applies to each municipal corporation singly, and that where one corporation embraces, in part, the same territory as others, each may contract corporate indebtedness up to the constitutional limitation, without reference to any other corporation embraced wholly or in part within its territory."
Follett v. Sheldon, 195 Ind. 510, 144 N.E. 867, 873. This case involved a bond issue affecting a so-called "school town" and a so-called "civil town," the limits of which were co-terminus. The opinion of the court said: "It is well settled that, where two or more municipal corporations cover all or a part of the same territory, the debts of all are not to be aggregated or considered in determining the borrowing capacity of any one."
In 44 C.J. 1190, section 4161, the law is stated as follows: "In computing the existing bonded indebtedness of a muncipality for the purpose of determining whether it equals or exceeds the *Page 328 
limit prescribed by law so as to preclude another issuance of bonds, it is proper to exclude * * * bonds issued by another political subdivision such as a county, town, or school district whose territory is co-extensive in whole or in part with that of the municipality." Citing authorities, including Winstead v. Williams, 132 S.C. 365, 128 S.E. 46, in which it was held that a city may issue bonds to the full 8% limitation regardless of the bonded debt of other political subdivisions covering the city in whole or in part.
Some contrary decisions will be found, particularly from Connecticut, whose debt limitation statute differs materially from ours, and from Texas where a different conclusion was reached. There is, however, no question but that the majority opinion under constitutional provision either identical with or similar to ours is in accord with the conclusions herein expressed. These holdings as we have indicated are based on the following considerations:
First, that section 6 of Article XIII of our Constitution is a limitation upon the debt-incurring powers of school districts (and other political subdivisions) and is not a prohibition against making a part of the territory of a school district or of a high school district liable for an indebtedness in excess of 3% of the value of the taxable property therein.
Second, the debt of Park county high school district is an obligation of that district and of it alone. It has nothing to do with the indebtedness of the school district nor does the indebtedness of the school district form any part of the indebtedness of the high school district. Therefore, each political subdivision may issue bonds without reference to the obligations of the other.
Third, in the case of either identical or overlapping school districts (or other political subdivisions of the state) the constitutional limitation concerning the incurring of indebtedness is uniformly held to apply to each political subdivision separately and each may contract indebtedness up to the constitutional *Page 329 
limit without reference to any other corporation embraced wholly or in part within its area.
Further, there is nothing in our Constitution which prohibits the legislature from enacting into law as it has done by Chapter 275, Session Laws of 1947, the same rule for the interpretation of section 6 of Article XIII of the Constitution, which the courts, in the cases herein cited, have applied, namely, that both high school districts and school districts may issue bonds up to their constitutional debt limit irrespective of the debts of the other. As said by the Maine court in Kelley v. Brunswick School District, 134 Me. 414, 187 A. 703, 707, "The courts may not absent express constitutional limitations, entirely deny the power of the legislature to create, wholly or partly, in town or city limits, different public corporate bodies, and to make clear that their debts are to be regarded as those of independent corporations." Citing authorities.
It is our conclusion that the outstanding obligations of Park[3]  county high school district do not effect the debt limit of school district No. 4 of Park county and that the proposed bond issue in the amount of $325,000 is within the debt limit of the school district. The demurrer and motion to quash interposed by defendants to plaintiff's complaints were properly sustained and the complaint properly dismissed.
Judgment affirmed.
Associate Justices Cheadle and Metcalf concur.